By the COURT.
The record shows that the issues of fact raised by the pleadings in the action were submitted to the jury upon evidence given by the respective parties. Of these issues, one involved the fact of a former recovery, and another of coverture of the plaintiff at the commencement of the action. The jury returned a verdict for defendants; and as the verdict may have been rendered upon one or another, or all of said issues, the assigned errors, of which the appellant complains, if errors at all, were errors without injury. Judgment and order affirmed.